DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 4/5/2022 which amended claims 17 and 20, cancelled claim 16, and added new claims 21-22. Claims 1-15 and 17-22 are currently pending.  

Drawings
The drawings were received on 4/5/2022. These drawings are acceptable.

Specification
Acknowledgment is made of the amendment to the specification filed 4/5/2022. 

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 19 recites use of a pellicle manufactured by the method according to claim 1 in a lithographic apparatus, and claim 20 recites use of chemical vapour deposition to manufacture the pellicle according to claim 1. The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). Thus, claims 19 and 20 are rejected as being directed to non-statutory subject matter. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 provides for the use of a pellicle manufactured by the method according to claim 1 in a lithographic apparatus, and claim 20 provides for the use of chemical vapour deposition to manufacture the pellicle according to claim 16, but, since the claims do not set forth any steps involved in the methods/processes, it is unclear what methods/processes Applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Thus, claims 19 and 20 are rejected as being indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Péter et al. (WO 2017/067813, Péter hereinafter, cited by Applicant in 1/29/2020 IDS).
Regarding claim 17, Péter discloses a pellicle for a lithographic apparatus, the pellicle comprising at least one graphene layer coated with at least one hexagonal boron nitride layer on each side of the at least one graphene layer, wherein a major surface of the at least one hexagonal boron nitride layer on each side of the at least one graphene layer is exposed to an environment around the pellicle (Fig. 44, paras. [0201]-[0202], the freestanding membrane 14 of the pellicle includes graphene layer 2 provided with hexagonal boron nitride capping layers 402, 404 on either side of the graphene layer 2. The capping layers 402, 404 are exposed to the environment). 
Regarding claim 18, Péter discloses an assembly for a lithographic apparatus comprising the pellicle according to claim 17 (see claim 17 rejection above, Fig. 44, paras. [0201]-[0202]), a frame for supporting the pellicle and a patterning device attached to the frame (Figs. 1-5, 44, paras. [0009], [0104]-[0106], [0109]-[0110], [0201]-[0202], the pellicle 80 includes the freestanding membrane 14. The pellicle is supported by a frame attached to the patterning device). 
Regarding claim 20, as best understood, Péter discloses using chemical vapor deposition to manufacture the pellicle according to claim 17 (Fig. 44, paras. [0109], [0126]-[0128], [0131], [0200]-[0203], the pellicle includes a freestanding membrane 14 with layers formed using CVD). 
Regarding claim 21, Péter discloses a pellicle for a lithographic apparatus, the pellicle comprising at least one graphene layer having at least one hexagonal boron nitride layer chemically vapor deposited on each side of the at least one graphene layer (Fig. 44, paras. [0109], [0200]-[0203], the pellicle includes a freestanding membrane 14 with hexagonal boron nitride capping layers 402, 404 on either side of the graphene layer 2 formed using CVD). 
Regarding claim 22, Péter discloses an assembly for a lithography apparatus comprising the pellicle according to claim 21 (see claim 21 rejection above, Fig. 44, paras. [0200]-[0203]), a frame for supporting the pellicle and a patterning device attached to the frame (Figs. 1-5, 44, paras. [0009], [0104]-[0106], [0109]-[0110], [0201]-[0202], the pellicle 80 includes the freestanding membrane 14. The pellicle is supported by a frame attached to the patterning device).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious locally heating the pellicle using radiative heating, and depositing a coating material simultaneously on both sides of the pellicle. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
	Tregub et al. (US Patent No. 7,314,667) discloses depositing a polymer film on either side of a substrate to manufacture a pellicle (Fig. 5, col. 4, lines 26-67), but Tregub does not describe or render obvious locally heating the pellicle using radiative heating and depositing a coating material simultaneously on both sides of the pellicle.
	Vles et al. (US PGPub 2018/0364561) discloses locally heating portions of a pellicle to reduce stress on the pellicle film (paras. [0100], [0358]-[0387]), but Vles et al. does not teach or render obvious locally heating the pellicle during the manufacturing process and depositing a coating material simultaneously on both sides of the pellicle.
Özyilmaz et al. (US PGPub 2016/0258081) discloses heating areas of a substrate using laser sports to produce graphene (Figs. 2, 4-10, paras. [0040], [0043], [0046], [0051]-[0055]), but Özyilmaz does not teach or suggest manufacturing a pellicle and depositing a coating material simultaneously on both sides of the pellicle. 
Miller (US PGPub 2018/0174873) discloses manufacturing an EUV pellicle by rotating the substrate to deposit a film on both sides of the pellicle inside a deposition chamber (Figs. 2, 3, 6, paras. [0026]-[0030], [0032], [0046]), but Miller does not teach or render obvious locally heating the pellicle using radiative heating, and depositing a coating material simultaneously on both sides of the pellicle.
Péter et al. (WO 2017/067813, cited by Applicant in 1/29/2020 IDS) discloses depositing a coating material on both sides of a pellicle (Fig. 44, paras. [0200]-[0201]) and heating the pellicle with an electric current (para. [0177]), but Péter does not describe or render obvious locally heating the pellicle using radiative heating and does not describe depositing the coating material simultaneously on both sides of the pellicle. 
	Kubota (US PGPub 2009/0291372) discloses forming a film on both the front surface and the back surface of the pellicle using a gas cluster ion beam evaporation method (para. [0082]), but Kubota does not describe or render obvious locally heating the pellicle using radiative heating and does not describe depositing the coating material simultaneously on both sides of the pellicle.

Response to Arguments
Applicant’s arguments, see page 7, filed 4/5/2022, with respect to the objections to the drawings have been fully considered and are persuasive in light of the amendments to Fig. 2 and the specification. The drawing objections have been withdrawn. 
Applicant’s arguments, see page 8-9, filed 4/5/2022, with respect 35 U.S.C. 112(d) rejections of claims 16 and 20 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(d) rejections of claims 16 and 20 have been withdrawn. 
Applicant’s arguments with respect to claims 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 that because claims 19 and 20 use the language “using,” the claims do not recite “use” and therefore involve an action, and therefore are a method or process under 35 U.S.C. 101. The examiner respectfully disagrees. Claim 19 does not set forth any process steps involved with “using a pellicle.” Likewise, claim 20 does not set forth any process steps involved with “using chemical vapour deposition to manufacture the pellicle.” Merely stating “using” rather than “use” does not remedy the lack of recitation of steps involved in the alleged processes. Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues on pages 7-8 that because claims 19 and 20 use the language “using,” the claims do not recite “use” and therefore involve an action, rendering the claims definite under 35 U.S.C. 112(b). The examiner respectfully disagrees. Claim 19 does not set forth any process steps involved with “using a pellicle.” Likewise, claim 20 does not set forth any process steps involved with “using chemical vapour deposition to manufacture the pellicle.” It is unclear what steps would be required to be performed to carry out “using a pellicle manufactured by the method according to claim 1 in a lithographic apparatus.” For instance, it is unclear if mere placement of a pellicle in a lithographic apparatus would satisfy the language of claim 19, or if the claim language requires lithographic exposure of a substrate during which the pellicle is in place for reticle protection is required. Similarly, it is unclear what steps would be required to be performed to carry out “using chemical vapour deposition to manufacture the pellicle according to claim 17.” The claim, for example, does not stipulate when the chemical vapour deposition is implemented. By not reciting positive steps, the scopes of the claims 19 and 20 are unclear and indefinite. See MPEP 2173.05(q). “For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” Applicant’s arguments have been fully considered, but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882